Citation Nr: 0844288	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left ankle 
disability.  

8.  Entitlement to service connection for a right eye 
disability.

9.  Entitlement to service connection for left eye 
disability.

10.  Entitlement to service connection for high cholesterol.  

11.  Entitlement to service connection for chest pains.

12.  Entitlement to service connection for right testicle 
pain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to April 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana. 

In a November 2008 statement from the veteran's 
representative, the veteran raised a claim for entitlement to 
service connection for Gulf War Syndrome.  This issue is 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from a right 
shoulder disability.  

2.  The veteran's neck disability did not have onset during 
the veteran's service and was not caused or aggravated by his 
service.  

3.  The veteran does not currently suffer from a low back 
disability.

4.  The veteran does not currently suffer from a right hip 
disability.  

5.  The veteran does not currently suffer from a left knee 
disability.

6.  The veteran does not currently suffer from a right ankle 
disability.

7.  The veteran does not currently suffer from a left ankle 
disability.  

8.  The veteran does not currently suffer from a right eye 
disability.

9.  The veteran does not currently suffer from a left eye 
disability.

10.  The veteran does not currently suffer from heart disease 
or any other disability caused by high cholesterol or that 
causes chest pains.  

11.  The veteran does not currently suffer from a right 
testicle disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right shoulder disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for entitlement to service connection for a 
neck disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

3.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

4.  The criteria for entitlement to service connection for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

5.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

6.  The criteria for entitlement to service connection for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

7.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

8.  The criteria for entitlement to service connection for a 
right eye disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

9.  The criteria for entitlement to service connection for a 
left eye disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

10.  The criteria for entitlement to service connection for 
high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

11.  The criteria for entitlement to service connection for 
chest pains have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

12.  The criteria for entitlement to service connection for a 
right testicle disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Right Shoulder Disability

The veteran was treated in service in 1996 several times for 
complaints of right shoulder pain.  He was diagnosed with 
right shoulder strain and impingement syndrome with 
anterior/inferior laxity.  There is no further record of 
treatment in the veteran's service treatment records, but on 
a February 2005 Report of Medical Assessment completed at 
separation from service, the veteran reported problems with 
his right shoulder.  

In August 2005, the veteran was afforded a VA examination.  
On examination, there was some evidence of fatigue, weakness, 
and lack of endurance on repetitive motion, as well as pain 
when reaching overhead.  Flexion was 170 out of 180 degrees.  
Abduction was 160 out of 180 degrees.  Internal and external 
rotation had normal range of motion.  There was evidence of 
some pain throughout the range of motion, but no additional 
loss of range of motion due to pain, repeated use, fatigue, 
weakness, lack of endurance, or incoordination.  X-rays 
showed no abnormalities.  The veteran was diagnosed with 
bilateral shoulder pain.  

At a June 2007 VA examination, the veteran reported 
experiencing pain and pinching in the AC joint in his right 
shoulder when lifting 20 to 50 pounds above his head, as well 
as a sensation of dislocation.  He denied constant pain, 
weakness, stiffness, swelling, heat and redness, instability, 
locking, fatigue, and lack of endurance.  He denied any 
effect on his daily activities or usual occupation and has 
not missed work due to shoulder pain.  

On examination, the AC joint was tender to palpation.  Range 
of motion was normal with no evidence of pain.  Impingement 
and drop arm tests were negative.  A June 2007 x-ray showed 
no abnormalities.  The examiner concluded that there was no 
evidence of a right shoulder condition, providing highly 
probative evidence against this claim.   

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, the veteran has not 
presented any medical evidence that he suffers from a 
presently existing right shoulder disability.  While the 
veteran does report currently experiencing pain in his right 
shoulder "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Simply stated, the Board finds that the veteran's statements 
are outweighed by the post-service medical record, which, 
overall, provides evidence against this claim.  Without a 
finding of a right shoulder disability, the Board finds that 
service connection for a right shoulder disability is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Neck Disability

According to the veteran's service treatment records, he 
first complained of neck pain in July 1989, alleging at the 
time that he had recently been in a motor vehicle accident.  
He was diagnosed with cervical strain.  He again complained 
of neck pain in January and February 1990 and x-rays were 
taken, but revealed no abnormalities.  There are no further 
complaints of neck pain of record until the veteran filed the 
present claim.  

An August 2005 VA examination did not find any abnormalities 
on physical and x-ray examination.  However, a July 2006 MRI 
showed bulging of the C6-7 vertebrae without neural 
impingement.  A VA examiner reviewed the veteran's claim file 
and medical literature and concluded that it is less likely 
than not that the veteran's current neck disability was 
caused by his alleged in service injuries.  In reaching her 
conclusion, the examiner noted that "there is no objective 
documented evidence of continuing chronic pain or a 
progression of abnormal conditions/findings over the years 
between the time of the alleged motor vehicle accident and 
the MRI of July 2006."  

Additionally, the examiner noted that the July 2006 MRI 
report showing a disc bulge at C6-7 has limited probative 
value as evidence of injury since medical studies have shown 
that cervical disc protrusion and herniation can occur in a 
significant percentage of individuals who are asymptomatic.  

A March 2007 MRI was normal with no evidence of a herniated 
disc or compressed nerve, providing more evidence against 
this claim. 

Based on the above evidence, the Board finds that service 
connection for a neck disability is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Low Back Disability

Service treatment records show complaints of lower back pain 
in April 1997, October 2004, and February 2005, as well as 
physical therapy treatment records from November and December 
2004.  

At the August 2005 VA examination, the veteran reported back 
pain of approximately ten years duration that was severe in 
the morning and gradually lessened throughout the day with 
flare-ups caused by activity.  

On examination, spinal contour was normal but the veteran 
reported tenderness to palpation.  Flexion was 70 out of 90 
degrees.  Extension was 20 out of 30 degrees.  Left and right 
lateral flexion and rotation were 25 out of 30 degrees.  
Range of motion was partially limited due to pain, but there 
was no objective evidence of fatigue, spasms, weakness, or 
lack of endurance following repetitive use.  There was no 
additional loss of range of motion other than noted due to 
pain, repeated use, fatigue, weakness, lack of endurance, or 
incoordination.  Straight leg raising was positive at 70 
degrees bilaterally with low back pain on the right side.  

At the June 2007 VA examination, the veteran reported dull 
constant pain with flares of severe pain at night which 
prevent him from sleeping.  He also reported pain and 
difficulty when lifting objects heavier than objects heavier 
than 50 pounds.  He denied any other limitations on 
employment or activities of daily living.  He denied missing 
work due to his low back pain.  

On examination, the veteran had normal range of motion of the 
thoracolumbar spine with some pain on motion.  There was no 
functional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
veteran complained of tenderness to palpation of the lower 
back, but his spinal contour was normal.  An x-ray of the 
lumbar spine showed no degenerative changes or other 
abnormalities.  

The examiner concluded that there is no evidence of a lumbar 
spine condition.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, the post-service medical 
record, as a whole, indicates that he does not presently 
suffer from a presently existing low back disability.  While 
the veteran does report currently experiencing pain in his 
low back "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

It is important to note that the fact the veteran has once 
again filed a claim in which the post-service medical records 
(as a whole) fails to indicate even the existence of the 
disability (let alone whether it is related to service) not 
only provides evidence against this claim, but all his claims 
with the VA.  Simply stated, the many claims he has filed 
without objective that he has these problems undermine the 
veteran's credibility with the Board on all claims, providing 
evidence against all claims. 

Without a medical diagnosis of a current low back disability, 
the Board finds that service connection for a low back 
disability is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).



Right Hip and Left Knee Disabilities

The veteran currently reports pain and weakness in his left 
knee, as well as pain, catching, and locking in his right 
hip.

However, there is no evidence in the veteran's service 
treatment records of treatment for right hip or left knee 
pain, injury, or disability.  VA examinations in August 2005 
and June 2007 did not find objective evidence of any 
pathology other than some minor limitation of motion.  X-rays 
showed no abnormalities.  The June 2007 VA examiner concluded 
that the veteran does not have a left knee or right hip 
condition, providing more evidence against this claim and the 
veteran's overall credibility.   

Once again, without evidence of either a current disability 
or an injury in service, the Board finds that service 
connection for a right hip disability and a left knee 
disability is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Right and Left Ankle Disabilities

Service treatment records show that the veteran was treated 
in May 1991 for both left and right ankle sprain.  There is 
no further evidence of treatment in service.

At the August 2005 VA examination, the veteran reported 
bilateral ankle pain and popping that limited his ability to 
walk for long distances.  On examination, there was no 
evidence of fatigue, weakness, or incoordination after 
repetitive use.  There was also no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding.  The veteran 
had no callosities, breakdown, or unusual shoe wear patterns 
that would indicate abnormal weight bearing.  Ankle 
dorsiflexion was 10 out of 20 degrees bilaterally and plantar 
flexion was 45 out of 45 degrees bilaterally.  An x-ray of 
the right ankle showed no abnormalities, but an x-ray of the 
left ankle showed probable osteochondritis or osteochondral 
defect involving the medial talar dome.  The veteran was 
diagnosed with bilateral ankle pain, right greater than left.  

At the June 2007 VA examination the veteran continued to 
complain of bilateral pain, stiffness, popping, and 
occasional rolling or instability of the ankles which limited 
his ability to walk or hike for more than two hours.  He 
reported no other effects of the condition on his usual 
occupation or daily activities and denied missing work due to 
his ankle condition.  

On examination, there was no evidence of fatigue or weakness 
on repetitive use.  Nor was there evidence of painful motion, 
edema, effusion, instability, weakness, redness, heat, 
abnormal appearance or movement, or guarding.  There was no 
tenderness to palpation and no callosities, breakdown, or 
unusual shoe wear patterns that would indicate abnormal 
weight bearing.  Dorsiflexion was 20 out of 20 degrees 
bilaterally and plantar flexion was 40 out of 45 degrees 
bilaterally.  X-rays showed no abnormalities.  There was no 
evidence of the osteochondral defect seen on the August 2005 
x-ray.  The examiner concluded that the veteran does not 
suffer from right or left ankle disabilities.  

As above, under 38 U.S.C.A. § 1131, a claimant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the 
veteran has not presented any medical evidence that he 
suffers from a presently existing ankle disability.  While 
the veteran does report currently experiencing pain in both 
ankles "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Right and Left Eye Disabilities

In May 1987, the veteran had a foreign body removed from his 
right eye.  He was treated for herpetic conjunctivitis with 
corneal involvement in October 1994.  In October 2004, he was 
treated for a stye on his inner left eyelid.  Service 
treatment records also show multiple complaints of eye 
irritation and dryness.  

It appears that the veteran's alleged right eye disability is 
a scar from the foreign body that was removed from his right 
eye in service.  It is not clear what his left eye disability 
is supposed to be.  

The veteran was afforded a VA examination in June 2005.  The 
examiner could not find any scar in the veteran's right eye.  
He did observe a small area of hypo pigmentation adjacent to 
the right fovea which he concluded was unrelated to the 
removal of the foreign body based on his examination and a 
review of the record.  He stated that this hypo-pigmented 
area has no related visual symptomatology.  

On examination, the veteran's eyes were otherwise normal and 
he had 20/20 vision uncorrected in each eye.  

Once again, the veteran has not presented any medical 
evidence that he suffers from a presently existing eye 
disability.  On the contrary, it appears that his eyes are 
healthy and his vision is an enviable 20/20 uncorrected in 
each eye.  

High Cholesterol and Chest Pains

The veteran also seeking service connection for high 
cholesterol and chest pains.  

An elevated cholesterol level represents a laboratory finding 
and not a "disability" for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  While high cholesterol may lead 
to the development of other compensable disabilities, there 
is no evidence in the veteran's service treatment records or 
VA treatment records that he currently suffers from heart 
disease, hypertension, or a related cardiovascular 
disability.  

The Board yet again notes that a claimant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (emphasis added).  The veteran 
seems to argue that because he might at some future date 
suffer from an illness caused by his high cholesterol, he 
should receive service connection now.  However, the issue of 
what diseases the veteran might develop in the future is 
irrelevant.  The only issue before the Board is whether the 
veteran currently suffers from a disability for which service 
connection can be granted.  As he does not, service 
connection for high cholesterol is not warranted.   

Nor is service connection warranted for the veteran's chest 
pains.  As the Board has frequently discussed above, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There 
is no evidence in either the veteran's service treatment 
records or post-service VA treatment records that the 
veteran's chest pain is a symptom of an underlying disability 
such as hypertension or heart disease.  In September 2005 the 
veteran underwent a cardiovascular stress test which showed 
no abnormalities.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Right Testicle Disability

The veteran had a vasectomy in June 1996.  In October 1997, 
he complained of right testicle pain and was diagnosed with 
epididymitis.  In January 1998, the veteran sought treatment 
for scrotal pain and was given a diagnosis of epididymitis v. 
spermatocele.

The veteran reported to the June 2007 VA examiner that he 
experiences pain in his right testicle approximately every 
three months, with pain lasting approximately one to one and 
a half weeks.  He says he has been examined when his testicle 
is painful and had ultrasounds, but these have been negative.  
He denies any limitations to his occupation or daily 
activities.  

The veteran was afforded VA examinations in August 2005 and 
June 2007.  These examinations did not indicate any illness 
or abnormalities, although a June 2007 ultra sound noted 
small cystic structures in the left and right epididymis.  
However, the medical doctor reviewing the ultrasound 
characterized the exam results as negative and the VA 
examiner concluded that the veteran's ultra sound was normal, 
presumably indicating that these cysts are benign.  The VA 
examiner concluded that "there is no evidence of a chronic 
genitourinary condition manifested by testicular pain." 

Without a medical diagnosis of a current disability, the 
Board finds that service connection for a right testicle 
disability is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify, other than as to how VA 
assigns disability ratings and effective dates, was satisfied 
by way of a letter sent to the veteran in May 2005 prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, the March 2006 notice letter was not provided to the 
veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in October 
2006 and July 2007, after the March 2006 notice letter.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and VA treatment records, as well 
as private treatment records from Drs. "J.B." and "M.I."  
The veteran was also afforded VA examinations in June 2005, 
August 2005, September 2005, and July 2007.  

The veteran has objected to the fact that some of these 
examinations, mainly those involving the veteran's claimed 
musculoskeletal disabilities were conducted by registered 
nurses.  However, a nurse's opinion provided within the scope 
of his or her training is competent medical evidence.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007).  The veteran has 
provided no reason why a nurse practitioner would not be 
competent to measure range of motion or note physical 
symptoms such as swelling, pain, or weakness.  Furthermore, 
the Board notes that the veteran's eye exam and 
cardiovascular stress test were both administered by 
physicians and all x-ray evidence was interpreted by medical 
doctors.  Thus the Board finds that the veteran has been 
afforded adequate medical examinations.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


